PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Collet et al.
Application No. 16/824,446
Filed: 19 Mar 2020
For: Experience Optimization

:
:
:	DECISION ON PETITION
:
:
:

This is a response to the petition under 37 CFR 1.59(b), filed 21 June 2021, to expunge information from the above identified application.  

The petition is GRANTED.

Petitioner requests that the 7-page Examiner Interview Summary Record and Office Action Appendix, filed on 10 February 2021, be expunged from the above identified application.  The petition submits that this document was unintentionally submitted in the above identified application.

Upon a showing satisfactory to the Director, information, other than that forming part of the original disclosure may be expunged from an application.  The requirements A-F of MPEP § 724.05 II for expunging information that is unintentionally submitted in an application were satisfied.

In a paper file the unintentionally submitted documents could, but not necessarily would, have been physically removed from the file wrapper and returned to applicant; in the IFW realm the corresponding action(s) is to close the document and also remove such from the listing of "Public[ly available] Documents." It is agreed that it would be appropriate in this instance to close the 7-page Examiner Interview Summary Record and Office Action Appendix, filed on 10 February 2021, and also remove such from the listing of publicly available documents for this Image File Wrapper (IFW).








/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions